Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 AJ. ROBBINS, P.C. CERTIFIED PUBLIC ACCOUNTANTS SUITE 600 DENVER, COLORADO 80202 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Sino Shipping Holdings, Inc. (formerly known as Applied Medical Devices, Inc.) of our report dated June 7, 2006 relating to the consolidated financial statements of Sino Shipping Holdings, Inc. (formerly known as Applied Medical Devices, Inc.). AJ. ROBBINS, P.C. CERTIFIED PUBLIC ACCOUNTANTS Denver, Colorado
